                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KRITINA GARCIA,

             Plaintiff,

v.                                                  Civil Case No. 19-11673
                                                    Honorable Linda V. Parker
BEAUMONT HEALTH and
RACHEL LUCA,

          Defendants.
_______________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
         PLAINTIFF’S MOTION TO AMEND COMPLAINT

      This lawsuit arises from Plaintiff’s employment as a Respiratory Therapist

with Defendant Beaumont Health (“Beaumont”). In a Complaint filed June 6,

2019, Plaintiff alleges that Beaumont and Plaintiff’s co-worker, Rachel Luca

(“Luca”)(collectively “Defendants”), violated Title VII of the Civil Rights Act of

1964, by engaging in sex discrimination (Count I), sexual orientation

discrimination (Count II), and retaliation (Count III). (Compl., ECF No. 1.) The

matter is presently before the Court on Plaintiff’s motion to file an amended

complaint to add sexual harassment and retaliation claims against Defendants

under Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”). (Pl.’s Mot., ECF

No. 19.) The motion has been fully briefed. (ECF Nos. 20, 21.)
I.    Factual and Procedural Background1

      Plaintiff is an openly bisexual women, who began working as a Respiratory

Therapist at Beaumont in May 2011. (Compl. ¶ 8, ECF No. 1 at Pg ID 2.) Luca is

Plaintiff’s co-worker. (Id. ¶ 4, Pg ID 2.) After learning that Plaintiff is bisexual,

Luca began making sexually harassing comments to her (Id. ¶ 9, Pg ID 2-3.) On

one occasion, Luca put her hand down Plaintiff’s shirt, pinched Plaintiff’s nipple,

and pulled Plaintiff’s breast out of her bra cup. (Id. ¶ 10, Pg ID 3.)

      Plaintiff reported Luca’s conduct to Plaintiff’s supervisor, Antoinette

Carroll, who instructed Plaintiff and Luca not to discuss Plaintiff’s claims or

Plaintiff’s report. (Id. ¶ 11, Pg ID 3.) Luca, however, spoke to other employees

about both and called Plaintiff a liar. (Id. ¶ 12, Pg Id 3.) Plaintiff reported this to

Carroll and the Director of Respiratory Care, Jean Aphram, who assured Plaintiff

that human resources would be contacted. (Id. ¶ 13, Pg ID 3.)

      On or about September 2, 2018, Luca told a resident nurse that Plaintiff had

lied and concocted a story to get Luca fired. (Id. ¶ 14, Pg ID 3.) Plaintiff claims

that because she must work closely with the resident nurses, “this harassing and

retaliatory behavior from Defendant Luca directly impacted Plaintiff’s ability to do

her job.” (Id.)



1
 Plaintiff alleges identical background facts in her proposed amended complaint.
(See Pl.’s Mot. Ex. 3, ECF No. 19 at Pg ID 79-86.)
                                          2
      Plaintiff reported Luca’s conduct again, this time to the Human Resources

Director, Kevin Brancaleone, and Jose Rivera. (Id. ¶ 15, Pg ID 3.) Luca continued

to talk about Plaintiff’s report of sexual harassment and to call Plaintiff a liar. (Id.

¶ 16, Pg ID 3.)

      On September 24, 2018, Plaintiff scheduled a doctor’s appointment for

depression and sought counseling. (Id. ¶ 17, Pg ID 3.) Two days later, she began a

period of medical leave and started taking an anti-depressant and anti-anxiety

medication. (Id.) Plaintiff returned to work on October 3, 2018, after receiving

her doctor’s approval. (Id.)

      Upon returning to work, Plaintiff requested not to work at the same time as

Luca. (Id. ¶ 19, Pg ID 4.) This resulted in Plaintiff being frequently deprived of

the opportunity to act as Charge Therapist, a position with a higher rate of pay.

(Id.) On October 8, 2018, Carroll told Plaintiff that she had not yet heard back

from human resources regarding Plaintiff’s complaints and that attention would be

paid when scheduling Plaintiff and Luca. (Id. ¶ 20, Pg ID 4.)

      On October 24, 2018, human resources requested a meeting with Plaintiff;

however, a meeting had not occurred as of the June 6, 2019 filing of this lawsuit.

(Id. ¶ 21, Pg ID 4.) On November 11, 2018, Plaintiff was scheduled as Charge

Therapist while Luca also was scheduled to work. (Id.) Plaintiff was not able to




                                            3
do her job “[d]ue to Defendant Luca’s continued retaliation against Plaintiff[.]”

(Id.)

        Luca has not responded to Plaintiff’s Complaint, despite being personally

served with the Summons and a copy of the pleading on July 26, 2019. (See ECF

No. 5.) Plaintiff moved for and obtained a Clerk’s Entry of Default as to Luca on

August 30, 2019. (ECF Nos. 9, 10.) Plaintiff then filed a motion for a default

judgment against Luca. (ECF No. 12.) Beaumont objected to the motion, noting

that Luca, as Plaintiff’s co-worker, cannot be held liable under Title VII. (ECF

No. 14.) At the scheduling conference before the Court on October 3, 2019,

Plaintiff’s counsel agreed to withdraw the motion for default judgment, indicating

that counsel may move to amend Plaintiff’s complaint to plead a proper claim

against Luca. That motion is now before the Court.

II.     Applicable Standard

        Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend is “freely”

granted “when justice so requires.” See Fed. R. Civ. P. 15(a). The United States

Supreme Court has advised that a plaintiff should be allowed the opportunity to

test a claim on the merits if the facts and circumstances underlying the claim

suggest that it may be a proper subject of relief. Foman v. Davis, 371 U.S. 178,

182 (1962). However, the Court further instructed that a motion to amend a

complaint should be denied if the amendment is brought in bad faith or for dilatory

                                          4
purposes, results in undue delay or prejudice to the opposing party, or would be

futile. Id. An amendment is futile when the proposed amendment fails to state a

claim upon which relief can be granted and thus is subject to dismissal pursuant to

Federal Rule of Civil Procedure 12(b)(6). Rose v. Hartford Underwriters Ins. Co.,

203 F.3d 417, 420 (6th Cir. 2000).

III.   Applicable Law and Analysis

       As an initial matter, Plaintiff’s proposed First Amended Complaint

continues to refer to “Defendants” in the claims brought under Title VII. Plaintiff,

however, has not refuted Beaumont’s assertion that she cannot state viable Title

VII claims against a co-worker, and she does not allege facts suggesting that Luca

was anything but a co-worker. Plaintiff’s amended pleading may not continue to

assert Title VII claims against Luca. See Wathen v. General Elec. Co., 115 F.3d

400, 405 (6th Cir. 1997) (holding that “an individual employee/supervisor, who

does not qualify as an ‘employer,’ may not be held personally liable under Title

VII.”).

       A.    Sexual Harassment under the ELCRA (Count IV)

       In this proposed count, Plaintiff alleges that she was sexually harassed by

Luca. (Proposed Am. Compl. ¶¶ 40-46, ECF No. 19 at Pg ID 84.) It is not clear

whether Plaintiff is attempting to bring this claim against Luca, only, or also

against Beaumont for failing to respond to Plaintiff’s complaints concerning

                                          5
Luca’s harassment. To the extent the claim is against Luca, the claim is futile. To

the extent the claim is also against Beaumont, the Court finds that Plaintiff should

be able to amend her pleading. See Chambers v. Trettco, Inc., 614 N.W.2d 910,

916 (Mich. 2000) (holding that an employer can be liable for a co-worker’s sexual

harassment of the plaintiff “if the employer failed to take prompt and adequate

remedial action after having been reasonably put on notice of the harassment.”).

      The ELCRA prohibits “employers” from discriminating on the basis of sex.

Id. § 37.2202(1)(a). The statute includes sexual harassment in its definition of

discrimination. Mich. Comp. Laws § 37.2103(i). An “employer” is “a person who

has 1 or more employees, and includes an agent of that person.” Id. § 37.2201(a).

An “agent” is someone “to whom an employing entity delegates supervisory power

and authority to act on its behalf” and are “distinguished from coemployees,

subordinates, or coworkers who do not have supervisory powers or authority[.]”

Elezovic v. Bennett, 731 N.W.2d 452, 458 (Mich. Ct. App. 2007) (“Elezovic II”).

Nothing in Plaintiff’s Complaint or proposed amended pleading suggests that Luca

was an agent of Beaumont. Plaintiff in fact expressly pleads that Luca was a co-

worker.

      Plaintiff seems to be arguing that she can state a sexual harassment claim

against Luca under Section 37.2701 of the statue. This section prohibits two or

more persons from conspiring to, or a person from “[r]etaliat[ing] or

                                          6
discriminat[ing] against a person because the person has opposed a violation of this

act, or because the person has made a charge, filed a complaint, testified, assisted,

or participated in an investigation, proceeding, or hearing under this act.” Mich.

Comp. Laws § 37.2701(a). These “anti-retaliation provisions,” see MacDonald v.

UPS, 430 F. App’x 453, 463 (6th Cir. 2011), do not expand the category of

defendants that can be found liable for sexual harassment. If the Michigan

Supreme Court interpreted the ELCRA this way, it would have concluded that the

individual named as a defendant in Elezovic v. Ford Motor Company, 697 N.W.2d

851 (Mich. 2005), was liable for sexual harassment without remanding the matter

to determine whether the individual qualified as an “agent.” Id. at 863; see also

Elezovic II, 731 N.W.2d at 459-60 (explaining why an individual who is an agent

of the employer is treated differently than other individuals with respect to

liability); Rymal v. Baergen, 686 N.W.2d 241, 253, 263 (Mich. Ct. App. 2004)

(although individual defendant could not be held liable for hostile work

environment sexual harassment, he could be held liable for retaliation under the

ELCRA).

      In short, Plaintiff cannot state a viable sexual harassment claim against Luca

independent of her retaliation claim.




                                          7
      B.      Retaliation under the ELCRA (Count V)

      As set forth in the preceding section, the ELCRA’s anti-retaliation provision

prohibits retaliatory conduct by “a person[.]” Mich. Comp. Laws § 37.2701. The

statute defines a “person” as:

      an individual, agent, association, corporation, joint apprenticeship
      committee, joint stock company, labor organization, legal
      representative, mutual company, partnership, receiver, trust, trustee in
      bankruptcy, unincorporated organization, the state or a political
      subdivision of the state or an agency of the state, or any other legal or
      commercial entity.

Id. § 37.2103(g). As the Michigan Court of Appeals reasoned in Rymal v.

Baergen, 686 N.W.2d 242 (Mich. Ct. App. 2004), because the Michigan legislature

used different terms in the antidiscrimination provision, Mich. Comp. Laws §

37.2202 (an “employer”) and the antiretaliation provision, id. § 37.2701 (a

“person”), and because the statute defines a “person” as including an “individual,”

the legislature authorized individual liability for retaliatory acts. Id. at 254-55.

Thus, Beaumont and Luca can be found liable under Section 37.2701.

      To establish a claim under the ELCRA’s anti-retaliation provision, a plaintiff

must prove:

      (1) that the plaintiff engaged in a protected activity; (2) that this was
      known by the defendant; (3) that the defendant took an employment
      action adverse to the plaintiff; and (4) that there was a causal
      connection between the protected activity and the adverse
      employment action.



                                           8
In re Rodriguez, 487 F.3d 1001, 1011 (6th Cir. 2007) (citations omitted). “To

establish a causal connection between the protected activity and the adverse

employment action, a plaintiff must present evidence ‘sufficient to raise the

inference that her protected activity was the likely reason for the adverse action.’ ”

Walcott v. City of Cleveland, 123 F. App’x 171, 178 (6th Cir. 2005) (quoting

EEOC v. Avery Dennison Corp., 104 F.3d 858, 861 (6th Cir. 1997)) (additional

citations omitted). The plaintiff’s protected activity must have been a “significant

factor” in the adverse action. In re Rodriguez, 487 F.3d at 1011.

      What constitutes an adverse employment action depends upon the

employment contact: “[W]hat might constitute an adverse employment action in

one employment context might not be actionable in another employment context.”

Chen v. Wayne State Univ., 771 N.W.2d 820, 839 (Mich. Ct. App. 2009) (citation

omitted). “Nevertheless, regardless of the employment context, in order to be

actionable, an employment action must be materially adverse to the employee—

that is, it must be more than a mere inconvenience or minor alteration of job

responsibilities.” Id. (citing Meyer v. Center Line, 619 N.W.2d 182 (Mich. Ct.

App. 2000)); see also Vredevelt v. GEO Group, Inc., 145 F. App’x 122, 128 (6th

Cir. 2005). Moreover, the adverse employment action “ ‘must have an objective

basis for demonstrating that the change is adverse, rather than the mere subjective




                                          9
impressions of the plaintiff.’ ” Vredevelt, 145 F. App’x at 128 (quoting Meyer,

619 N.W.3d at 188).

      Plaintiff pleads sufficient facts to state a viable ELCRA retaliation claim

against Beaumont and Luca. The Michigan courts have held “that a supervisor’s

decision not to take action to stop harassment by co-workers in retaliation for an

employee’s opposition to a violation of the [ELCRA] can constitute an adverse

employment action.” Meyer, 619 N.W.2d at 189. “Where the harassment is

sufficiently severe, a supervisor’s failure to take action to respond can constitute a

materially adverse change in the conditions of employment.” Id. Clearly the

actual harasser also can be liable for retaliation if his or her actions were in

response to the plaintiff’s opposition to a violation of the ELCRA.

IV.   Conclusion

      The Court is GRANTING IN PART AND DENYING IN PART

Plaintiff’s motion to amend her complaint. However, the amended pleading may

not include Title VII claims or an ELCRA sexual harassment claim against Luca.

Plaintiff shall file an amended complaint consistent with this decision within




                                           10
fourteen (14) days of this Opinion and Order.

      IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE

 Dated: March 6, 2020




                                       11
